People v Rhodes (2015 NY Slip Op 04516)





People v Rhodes


2015 NY Slip Op 04516


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2010-02083 	 
2010-02085

[*1]The People of the State of New York, respondent, 
vJack Rhodes, also known as Jack Roads, appellant. (Ind. Nos. 2628/07, 7418/07)


Seymour W. James, Jr., New York, N.Y. (Denise Fabiano of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Lori Glachman of counsel; Robert Ho on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Kings County (Firetog, J.), both rendered December 7, 2009, convicting him of attempted robbery in the first degree under Indictment No. 2628/07 and burglary in the second degree under Indictment No. 7418/07, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the judgments are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 US 738). Counsel has informed this Court that the defendant has not authorized counsel to raise any issue that would allow him to withdraw his pleas. Upon an independent review of the record, we conclude that there are no remaining nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738; People v Richardson, 120 AD3d 719; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
BALKIN, J.P., AUSTIN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court